Citation Nr: 0324189	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, A.G., and D.V.




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to April 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions in December 1999 and August 2001 by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a December 1999 
rating decision the RO denied service connection for PTSD and 
in an August 2001 rating decision the RO, in pertinent part, 
denied service connection for schizophrenia and hepatitis C.  
In March 2003, the veteran testified at a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.

Although the RO adjudicated the issue of entitlement to 
service connection for schizophrenia on the merits, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been provided to reopen the 
claim for service connection.


FINDINGS OF FACT

1.  In a March 1991 unappealed rating decision the RO denied 
service connection for schizophrenia on the basis that 
evidence did not show the disorder was related to service.  

2.  Competent evidence added to the record since the March 
1991 decision includes medical evidence relating 
schizophrenia to service, bears directly and substantially 
upon the matter at hand, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for schizophrenia may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  However, that provision applies only to 
petitions to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in December 2001 the RO notified the 
appellant and his accredited representative of the evidence 
necessary to substantiate his claim with identification of 
the parties responsible for obtaining pertinent evidence.  As 
the appellant has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In a March 1991 rating decision the RO denied service 
connection for schizophrenia.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104 .  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence includes 
a medical opinion relating the veteran's schizophrenia to 
service which was not of record at the time of the last final 
decision.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material" and 
the claim must be reopened.


ORDER

The claim of entitlement to service connection for 
schizophrenia is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The revised VCAA duty 
to assist requires VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  The record shows the veteran 
has reported he was receiving Department of Health and Human 
Services, Social Security Administration (SSA) disability 
benefits.  As the records associated with that claim may 
include information pertinent to the issues on appeal, the 
Board finds additional development is required prior to 
appellate review.

The Board also notes that information provided by the veteran 
at his March 2003 personal hearing may be sufficient for 
service department verification, specifically, as to his 
claim of combat exposure in approximately July 1969 in Qui 
Nhon and during his last 4 months in Vietnam in Quan Tri.  In 
addition, in a statement received in May 2001 he provided 
information concerning the deaths of two of his friends 
during service.  The Board notes that this information may be 
verifiable to some extent.  If, however, it is determined 
that additional details concerning the claimed stressor 
events are required, it would be the veteran's responsibility 
to provide the information needed to allow verification.  
Additional specific information regarding a claimed blood 
transfusion during active service in Germany is also needed.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  Although the record 
includes VA medical evidence relating the veteran's 
schizophrenia and PTSD to service, the Board notes the 
examiner's opinion as to schizophrenia is inconsistent with 
private medical evidence dated in October 1984 indicating the 
veteran reported an onset of symptoms in approximately 1976.  
The Board also notes the stressors identified by the examiner 
have not been verified.  The United States Court of Appeals 
for Veterans Claims (Court) has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Therefore, the Board finds additional medical opinions are 
required prior to appellate review.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
schizophrenia, PTSD, and hepatitis C 
since November 2001.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  

2.  The RO should obtain from SSA records 
pertinent to the veteran's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should review the file and 
prepare a summary of the veteran's 
claimed combat experience and stressor 
events.  If additional details concerning 
the claimed stressor events are required, 
the veteran should be notified of the 
information necessary to substantiate his 
claim and provided an opportunity to 
respond.  He should also be notified that 
such information may be critical to his 
claim, and that 38 C.F.R. § 3.158 the 
claim might be considered abandoned if he 
fails to provide the information.

Thereafter, the summary and all 
supporting documents should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
at 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to certify the occurrence of 
the incident(s) and any indication of the 
veteran's involvement therein.  If 
USASCRUR is unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  The RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a stressor or stressors in service, 
and if so, to identify the nature of the 
specific stressor or stressors.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record. 

5.  The veteran should also be requested 
to provide additional specific 
information related to his reported blood 
transfusion during active service in 
Germany.  He should be notified that his 
claim may be considered abandoned if he 
fails to provide the requested 
information within one year.  

Upon receipt of any additional, specific 
information related to a blood 
transfusion during active service in 
Germany, the RO should attempt to obtain 
records associated of such treatment from 
the identified sources.

6.  The veteran should be scheduled for a 
VA psychiatric examination (by a 
psychiatrist who has not previously 
examined him or participated in his 
treatment) to determine whether it is as 
likely as not that he has a psychiatric 
disorder (under DSM-IV criteria) related 
to a verified event(s) in service or 
which had its onset during active 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and reconcile the opinion with the other 
medical evidence of record.

7.  The veteran's claims file should be 
reviewed by an appropriate VA physician 
for an opinion as to whether it is likely 
as not that his hepatitis C was incurred 
in service.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should explain the  rationale 
for any opinion given.

8.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
with consideration of all applicable laws 
and regulations.  If the benefits sought 
remain denied, the veteran should be 
furnished an appropriate SOC and afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



